Citation Nr: 0710340	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  06-36 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected degenerative joint disease and 
degenerative disk disease of the lumbar spine.  

2.  Entitlement to service connection for angiodysplasia, 
claimed as gastrointestinal bleeding secondary to the use of 
NSAID's for the service-connected back and foot pain.  

3.  Entitlement to an effective date prior to September 28, 
2005 for the grant of service connection for degenerative 
joint disease and degenerative disk disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1944 to March 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for degenerative 
joint disease and degenerative disk disease of the lumbar 
spine and assigned an initial 20 percent rating effective 
from September 28, 2005.  The May 2006 rating decision also 
denied service connection for angiodysplasia.  The veteran 
disagreed with the initial rating and the effective date 
assigned for the service-connected degenerative joint disease 
and degenerative disk disease of the lumbar spine, and also 
disagreed with the denial of service connection for 
angiodysplasia.

The veteran initially requested to appear at a personal 
hearing before a Veterans Law Judge; however, his attorney 
representing him in this matter waived the veteran's request 
to appear for a personal hearing in a statement received at 
the RO in February 2007.  Accordingly, the veteran's request 
for a Board hearing is considered withdrawn.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

The issue of entitlement to an initial rating in excess of 20 
percent for the service-connected degenerative joint disease 
and degenerative disk disease of the lumbar spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The veteran's non-service-connected angiodysplasia is 
aggravated by the use of various medications to control pain 
associated with the service-connected lumbar spine and foot 
disabilities.  

2.  There is no indication of any claim, formal or informal, 
received at the RO prior to September 28, 2005 for service 
connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  A non-service-connected angiodysplasia has been 
aggravated by a service-connected bilateral foot disability 
and lumbar spine disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(b) (2006).

2.  The criteria for an effective date prior to September 28, 
2005, for the grant of service connection for degenerative 
joint disease degenerative disk disease as secondary to the 
service-connected foot disabilities have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3, 
151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was done, and the Board finds that 
the duty-to-assist notification provided to the veteran was 
timely.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In February 2006 and March 2006 letters the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  
Additionally, the veteran was specifically notified regarding 
the downstream issues of effective dates and initial ratings 
in the March 2006 letter.  Further, the claims file reflects 
that the SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2006).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims.  No useful purpose would 
be served in remanding this matter for yet more development, 
with no additional benefit flowing to the veteran.  Such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 
(1994). See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The aforementioned 
March 2006 letter specifically notified the veteran regarding 
these downstream issues.  

II. Secondary Service Connection

The veteran seeks service connection for claimed 
gastrointestinal bleeding as a result of taking various 
medications to control pain from his service-connected foot 
and back disabilities.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. §, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2006).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346- 
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The regulation governing secondary service connection was 
amended during the pendency of this appeal.  The revised 
version of 38 C.F.R. § 3.310 became effective October 10, 
2006.  The revised version essentially provides that VA will 
not concede aggravation of a non-service-connected disease or 
injury by a service-connected disease or injury unless the 
baseline level of severity is established by medical 
evidence.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 7, 
2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, the veteran's claim was filed prior to October 10, 
2006, and the Board thus reviews the appeal under the pre-
October 10, 2006, version which would appear to be more 
favorable to the veteran.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2006).

In his September 2005 claim, and in various lay statements, 
the veteran has asserted that he has GI bleeding secondary to 
the use of non-steroidal anti-inflammatory drugs (NSAID's) 
which he took for pain associated with his service-connected 
disabilities.  

In an April 2003 VA memorandum, one of the veteran's treating 
physicians indicated that the veteran's significant foot 
problems contributed to his back pain, and that he required 
the use of NSAID's to control the back pain and his foot 
pain.  As a result, the veteran developed GI bleeding, which 
was precipitated by the use of the NSAID's.  

At a VA examination in March 2006, it was noted that the 
veteran's recurrent GI bleed required two daily oral 
medications, and a proscription against continuing the use of 
NSAID's for pain management.  The examiner, a nurse 
practitioner, opined that it was at least as likely as not 
that the GI bleeds were the result of chronic NSAID use in 
the treatment of pain arising from the service-connected foot 
condition and the back condition.  In an addendum to that 
report, the examiner noted that a review of GI evaluations 
showed that the veteran's GI bleeding was secondary to 
angiodysplasia (AVM's) of the upper and lower tract.  The 
examiner further explained that AVM's were not caused by the 
use of NSAID's; however, the mucosal toxicity related to 
AVM's could reasonably be expected to increase the risk of 
disruption and bleeding.  Therefore, the examiner opined that 
the GI bleeding due to AVM's was at least as likely as not 
aggravated by the use of NSAID's for the service-connected 
disabilities, although it was not possible without mere 
speculation to quantify the degree of aggravation.  There is 
no opinion of record to the contrary.  

At the outset, the Board notes that the opinion of a nurse 
practitioner cannot be rejected merely because of his/her 
training.  See Goss v. Brown, 9 Vet. App. 109 (1996) [to 
qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments].  The Court has 
held that nurses, let alone, nurse practitioners, as health 
care professionals, are competent to offer opinions as to the 
etiology of a disability.  See Goss v. Brown, 9 Vet. App. 
109, 114-15 (1996); Williams v. Brown, 4 Vet. App. 270, 273 
(1993).  

In light of the foregoing opinion, the Board finds that 
service connection is warranted for the aggravation of 
angiodysplasia as a result of the use of NSAID's to control 
pain associated with the service-connected foot and back 
disabilities.  

The Board acknowledges the 2006 examiner's caveat that the 
degree of additional aggravation to the veteran's 
gastrointestinal angiodysplasia as a result of the use of 
NSAID's could not be determined without resorting to mere 
speculation; however, inasmuch as the veteran's 
angiodysplasia disorder has been aggravated by the use of 
NSAID's to treat his service-connected bilateral foot 
disorder and back disability, the Board finds that the degree 
of aggravation must in turn be capable of some form of 
discernment, even if the degree of aggravation is determined 
to be minimal and/or noncompensable.  In other words, the 
question of the degree of aggravation is a rating issue, 
which should not have any bearing on whether service 
connection is warranted on the basis of aggravation based on 
the version of 38 C.F.R. § 3.310, in effect prior to October 
10, 2006.  

III.  Effective Date

The veteran seeks an effective date prior to September 28, 
2005 for the grant of service connection for degenerative 
joint disease and degenerative disk disease of the lumbar 
spine.  

Historically, service connection for degenerative joint 
disease and degenerative disk disease was granted pursuant to 
a May 2006 rating decision which determined that the 
veteran's back disability was proximately due to or at least 
aggravated by, the service-connected foot injuries.  

Although a formal claim of service connection for a back 
disability was not received at the RO until September 28, 
2005, the veteran asserts that a VA medical note from April 
2003 should serve as a valid informal claim for service 
connection for a back disability because it provided medical 
evidence of a nexus between the veteran's foot disabilities 
and a back disability.  As part of the veteran's claim 
received in September 2005, the veteran's attorney 
specifically asserted that the issue of a back condition 
secondary to his service-connected bilateral foot condition 
was informally raised in a VA Medical Center statement dated 
April 18, 2003.  

The VA April 2003 memorandum to which the veteran's attorney 
refers reflects that the veteran had been receiving medical 
care at that facility since 1984 where he originally 
presented with complaints of foot pain since boot camp 
(during service) and was referred to the podiatry department.  
The doctor who prepared the memo further indicated that she 
first began treating the veteran for back pain in November 
1986, and then for follow-up visits thereafter.  The 
memorandum also reveals that the veteran was treated multiple 
times for gastrointestinal complaints, possibly due to Motrin 
taken for back pain and foot pain.  The note further 
indicates that patients with significant foot problems may 
develop a resultant gait disturbance which could contribute 
to back pain, as was the veteran's case.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).

38 U.S.C.A. § 5101(a) (West 2002) provides that "a specific 
claim in the form prescribed by the Secretary . . . must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."  
See also 38 C.F.R. § 3.151 (2006).  

Claim-application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2006).  Date of receipt means the date on which a 
claim, information, or evidence was received by VA.  38 
C.F.R. § 3.1(r) (2006).

An informal claim is considered any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or someone 
acting as next friend of the claimant who is not sui juris 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).

In this case, the record does not contain a formal or 
informal claim of service connection for a lumbar spine 
disability, claimed as secondary to the service-connected 
foot injuries, prior to September 28, 2005.  

It is not disputed that the April 2003 memorandum provides a 
medical relationship, or nexus, between the foot injuries and 
the lumbar spine disability, as noted above.  Indeed, the 
April 2003 memorandum indicated that the veteran's foot 
problems resulted in a gait disturbance which contributed to 
his back pain.  Nevertheless, a mere acknowledgement of a 
causal connection between the foot injuries and a back 
disability does not, in and of itself, indicate an intent to 
apply for VA benefits, nor does it identify any benefit 
sought.  As such, the April 2003 medical memorandum/note may 
not be considered an informal claim for service connection 
for a back disability because that communication does not 
identify any requisite intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or someone acting as next friend of the claimant 
who is not sui juris; and, moreover, the April 2003 VA 
memorandum/note does not identify that service connection for 
a back disability was sought at that time.  In light of the 
foregoing, the April 2003 VA medical memorandum can not serve 
to establish an informal claim of service connection for a 
back disability in April 2003.  

The Board acknowledges that, in certain circumstances, a date 
of a report of medical examination may be considered the date 
of claim for certain increased rating claims and/or claims to 
reopen, without specifically identifying the benefit sought.  
See 38 C.F.R. § 3.157.  This regulation does not, however, 
apply to original claims of service connection.  The date of 
a medical examination report can only be considered the date 
of claim for an original claim for service connection if the 
report specifically identifies the benefit sought or an 
intent to claim the benefits.  

In this case, the first indication of any intent to apply for 
secondary service connection for a back disability is 
September 28, 2005, the date of the RO's receipt of the claim 
for service connection for a back disability.  Thus, the 
effective date for the grant of service connection for a back 
disability can be no earlier than September 28, 2005.  

The preponderance of the evidence is against a finding of any 
claim, formal or informal, filed or submitted, prior to 
September 28, 2005; there is no doubt to be resolved; and the 
criteria for an effective date prior to September 28, 2005 
have not been met.  


ORDER

Service connection for angiodysplasia is granted.  

An effective date prior to September 28, 2005 for the grant 
of service connection for degenerative joint disease and 
degenerative disk disease of the lumbar spine is denied.  


REMAND

Service connection for degenerative joint disease and 
degenerative disk disease was granted pursuant to a May 2006 
rating decision.  An initial 20 percent rating was assigned 
based on the findings from a March 2006 VA examination which 
indicated that the veteran's forward flexion of the 
thoracolumbar spine was limited to 60 degrees and extension 
was limited to 15 degrees.  Lumbar spine films revealed 
moderate-to-severe disk disease with posterior facet 
arthritis and probable sacroiliac arthritis.  The examiner's 
impression was degenerative disk disease and degenerative 
joint disease of the lumbar spine with severe limitations in 
lifting, bending, and prolonged standing and sitting.  The 
examiner also indicated that the veteran's range of motion 
was limited by pain; however, the examiner did not indicate 
if the limitation of flexion to 60 degrees included 
limitation due to pain.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2006).

In light of the Court's findings in Deluca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999); 

Given the examiner's notation of severe limitations in 
lifting, bending, and prolonged standing and sitting, along 
with the Court's holding in DeLuca, the veteran should be 
afforded another VA examination to determine the current 
nature, extent and severity of the veteran's lumbar spine 
disability.  

Finally, the Board acknowledges that the VA examination in 
March 2006 failed to address the veteran's back disability 
based on incapacitating episodes; however, the Board points 
out that the veteran reported no incapacitating episodes 
during his March 2006 VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authority from the 
veteran, obtain and associate with the 
claims file all relevant treatment 
records of the veteran not previously 
secured, regarding treatment for the 
service-connected degenerative joint 
disease and degenerative disk disease of 
the lumbar spine.  

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected lumbar 
spine disability in terms of the Rating 
Schedule.  All indicated tests, including 
X-ray and range of motion studies, must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to the extent that pain 
limits the functional ability of the back 
in terms of additional functional 
limitation due to pain.  The examiner 
should describe the extent the lumbar 
spine disability exhibits weakened 
movement, excess fatigability, 
incoordination, and/or ankylosis.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  
Finally, the examination report should 
indicate the number of incapacitating 
episodes within the last twelve months, 
if any.  

3.  Following completion of the 
development requested hereinabove, 
readjudicate the veteran's claim for 
entitlement to a rating in excess of 20 
percent for the service-connected 
degenerative joint disease and 
degenerative disk disease of the lumbar 
spine.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


